Citation Nr: 1637957	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for scar residuals of shrapnel wounds to the face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served in the United States Marine Corps from June 1965 to December 1968, and in the United States Navy from November 1969 to June 1971.  His decorations include the Combat Aircrew Insignia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that in August 2016, in addition to the issue listed above, the Veteran's representative listed the issues on appeal as including entitlement to service connection for hypertension, entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.  While those four issues were included in the July 2012 Statement of the Case, the Veteran expressly limited his August 2012 substantive appeal (VA Form 9) to the issue of entitlement to service connection for scar residuals of shrapnel wounds to the face, and VA did not receive another substantive appeal as to those issues.  The October 2012 certification to the Board (VA Form 8) is therefore limited to the issue of entitlement to service connection for scar residuals of shrapnel wounds to the face.  The Veteran may file a claim to reopen the four issues listed by his representative.

Additionally, at his October 2009 VA examination, the Veteran stated that he would open a new claim for a shrapnel injury inside his lip.  Similarly, in in his August 2012 substantive appeal, the Veteran asserted that the exploding shrapnel incident caused numerous dental problems.  The Veteran may file claims for entitlement to service connection for his inner lip injury and dental problems.


FINDING OF FACT

Throughout the appeal the Veteran has had no diagnosis of scar residuals of shrapnel wounds to the face.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for scar residuals of shrapnel wounds to the face have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), (b), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In January 2009, the Veteran filed a claim for entitlement to service connection for scars on his face from shrapnel.  In May 2009, the Veteran wrote that "During one of my fire missions, we were returning to the YRBM, which was a helicopter landing barge, when my 50 caliber machine gun had a hot fire (ammo exploded).  I received shrapnel in my face."

At his October 2009 VA examination for PTSD, the Veteran reported that he was hit with shrapnel in his face while firing his weapon.  At his October 2009 VA examination for scars, the examiner recorded that the "Veteran states that he does not have any scars on his face.  He states that he had shrapnel injury to his perioral area.  He states that he will open a new claim for the shrapnel injury to the inside of his lip."

In his August 2012 substantive appeal, the Veteran asserted that "My wounds were superficial, but this [shrapnel injury to the face] incident did in fact occur."

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The most probative evidence shows that the Veteran does not have scar residuals of shrapnel wounds to the face.  Specifically, neither the October 2009 VA scars examiner nor the November 2011 VA general medical examiner found any scars or scar residuals on the Veteran's face.  No other diagnosis of facial scarring during the pendency of the claim is of record.  Finally, the Veteran expressly denied having any remaining scars on his face at his October 2009 VA scars examination, and did not identify any residuals thereof.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran does not have any scars or scar residuals on his face.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed scar residuals of shrapnel wounds to the face to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for scar residuals of shrapnel wounds to the face is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Service connection for scar residuals of shrapnel wounds to the face is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


